Exhibit 10q

*Confidential Treatment Requested

This text is a free translation from the French language and is supplied solely
for information purposes.

Only the original version in the French language has legal force.

SANOFI PHARMA BRISTOL-MYERS SQUIBB

General partnership with a capital of

Euro 50.000

Head office: 54 La Boétie street 75008 Paris France

Trade and Companies Register of Paris 408 017 929

ARTICLES OF ASSOCIATION

January 1, 2013

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

FORM OF ORGANIZATION

          5   

ARTICLE 2

COMPANY NAME

          5   

ARTICLE 3

COMPANY PURPOSE

          5   

ARTICLE 4

HEAD OFFICE

          6   

ARTICLE 5

DURATION

          6   

ARTICLE 6

DEFINITIONS

  

ARTICLE 6.1

  Defined Terms      6   

ARTICLE 6.2

  Additional Defined Terms      7   

ARTICLE 7

CONTRIBUTIONS - SHAREHOLDINGS

  

ARTICLE 7.1

  Initial Contributions to the Share Capital      7   

ARTICLE 7.2

  Shareholdings; Share Capital      7   

ARTICLE 7.3

  Share Capital Increase      8   

ARTICLE 7.4

  Share Capital Decrease      8   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

2



--------------------------------------------------------------------------------

ARTICLE 8

REPRESENTATION OF SHARES – INDIVISIBILITY – RIGHTS AND
OBLIGATIONS OF

THE PARTNERS

  

ARTICLE 8.1

  Representation of Shares      8   

ARTICLE 8.2

  Indivisibility of Shares      8   

ARTICLE 8.3

  Rights and Obligations of the Partners      8   

ARTICLE 9

DISTRIBUTION TO PARTNERS

        8   

ARTICLE 10

ACCOUNTING – STATUTORY AUDITORS – CORPORATE FINANCIAL

STATEMENTS – APPROVAL OF ANNUAL ACCOUNTS

  

ARTICLE 10.1

  Books and Records      8   

ARTICLE 10.2

  Place and Right of Inspection      9   

ARTICLE 10.3

  Fiscal Year      9   

ARTICLE 10.4

  Statutory Auditor      9   

ARTICLE 10.5

  Financial Statements      9   

ARTICLE 10.6

  Bank Accounts      9   

ARTICLE 11

COMPANY MANAGEMENT

        9   

ARTICLE 12

DECISIONS OF PARTNERS

  

ARTICLE 12.1

  General Assembly and Written Consultation      10   

ARTICLE 12.2

  Majority      10   

ARTICLE 12.3

  Unanimity      10   

ARTICLE 12.4

  Convening of the General Assembly      11   

ARTICLE 12.5

  Written Consultation      11   

ARTICLE 13

TRANSFER OF SHARES

  

ARTICLE 13.1

  Absence of Transfer      11   

ARTICLE 13.2

  New Partners      11   

ARTICLE 13.3

  Effective Date of Transfer      12   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

3



--------------------------------------------------------------------------------

 

ARTICLE 14

DISSOLUTION

  

ARTICLE 14.1

  Dissolution      12   

ARTICLE 14.2

  Effect of Dissolution      12    ARTICLE 14.3 Liquidation provisions      12
    

ARTICLE 15

MISCELLANEOUS

  

ARTICLE 15.1

  Fiscal Regime      12   

ARTICLE 15.2

  Litigations      12   

ARTICLE 15.3

  Publications      13   

ARTICLE 15.4

  Internal Rules      13   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

4



--------------------------------------------------------------------------------

BETWEEN THE UNDERSIGNED:

1. Sanofi Participations, a single-shareholder simplified stock company with a
capital of Euro 40.000, having its head office at 54 La Boétie street 75008
Paris, France, registered with the Trade and Companies Register of Paris under
number 407 571 728 (“Sanofi Partner”), a subsidiary indirectly and entirely held
by Sanofi, a limited company with a capital of Euro 2.681.837.622, having its
head office at 54 La Boétie street 75008 Paris, France, registered with the
Trade and Companies Register of Paris under number 395 030 844 (“Sanofi”), and

2. BMS Investco SAS, a simplified stock company with a capital of Euro 40.000,
having its head office at 3, Joseph Monier street, 92500 Rueil Malmaison,
registered with the Trade and Companies Register of Nanterre under number 407
846 195 (“BMS Partner”), a subsidiary directly and indirectly entirely held by
Bristol-Myers Squibb Company, registered in Delaware (United States of America),
having its head office at 345 Park Avenue, New York, NY 10154 (“BMS”).

ARTICLE 1 – FORM OF ORGANIZATION

The Partners have set a general partnership (the “Company”), governed by the
Articles of Association and the Uniform Commercial Code, and by any other legal
provisions or regulations in force. The Company’s form can be changed by a
decision of the Partners, made by a majority of votes according to the
requirements of Article 12.3 of these Articles of Association, provided that
such modification does not incur the establishment of a new legal entity.

ARTICLE 2 – COMPANY NAME

The Company name is SANOFI PHARMA BRISTOL-MYERS SQUIBB. The name shall be
preceded or immediately followed by the words société en nom collectif (“general
partnership”) or by the initials “SNC” in all the deeds and documents issued by
the Company for third parties. The activity of the Company can be managed, in
accordance with the legal provisions in force, under any other name established
by the collective decision of the Partners, by a majority of votes, according to
the requirements of Article 12.3 of these Articles of Association.

ARTICLE 3 – COMPANY PURPOSE

The Company shall have as purpose, directly or indirectly, and by any means,
particularly by way of leasing its business, license or sublicense of all or
part of the intellectual property rights which it holds or benefits from, (a) to
perform any activity related to the development, manufacturing and marketing of
Products in Territory A and (b) to conclude, take over and execute all contracts
(business lease management contracts included) and other commitments and to
undertake any activity that may be required or appropriate for the company
purpose.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

5



--------------------------------------------------------------------------------

ARTICLE 4 – HEAD OFFICE

The Company’s head office is located at 54 La Boétie street 75008 Paris, France.
The head office can be transferred to another place in the same county or a
bordering county by a simple decision of the Manager(s), provided however that
the head office cannot be transferred to any other place without the unanimous
agreement of the Partners.

ARTICLE 5 – DURATION

The duration of the Company has been established to 99 years starting June 6,
1997, unless the Partners decide on the anticipated dissolution or extension 24
months at the latest prior to its termination.

ARTICLE 6 – DEFINITIONS

 

6.1 Defined Terms. When used in the Articles of Association, the following terms
shall have the meanings below:

“Partners” indicates Sanofi Partner and BMS Partner and each of their successors
and beneficiaries; being however understood that any Partner without
shareholdings shall be considered as retired from the position as Partner of the
Company.

“Clopidogrel” indicates the chemical molecule discovered and patented by Sanofi
and known under the SR 25990C code, and whose unregistered international name is
Clopidogrel Hydrogenosulphate.

“Irbesartan” indicates the chemical molecule discovered and patented by Sanofi
known under the SR 47436 code, and whose unregistered international name is
Irbesartan.

“Person” indicates any individual, partnership, company, including limited
company, general partnership, joint venture company, simplified stock company,
joint-venture, association, trust or any other entity or administration or
governmental agency or their subdivisions as well as any union or group
considered to be a person according to Section 13(d) of US Securities and
Exchange Act of 1934 modified.

“Product” indicates a Clopidogrel Product or an Irbesartan Product and
“Products” indicates a Clopidogrel Product and an Irbesartan Product.

“Clopidogrel Product” indicates (i) a product having Clopidogrel as sole active
ingredient, in its finished form, marketed under Plavix® and Iscover® trademarks
or any other trademark whose similarity may generate confusion or which replaces
one of them or (ii) a product (a “FDC Clopi Identifié”) containing as sole
active ingredients a combination of Clopidogrel and acetylsalicylic acid, in
finished form, traded under Duoplavin®, CoPlavix® and DuoCover® trademarks or
any other trademark whose similarity may generate confusion or which replaces
one of them. The term Clopidogrel Product excludes any other fixed-dose
combination containing Clopidogrel.

“Irbesartan Product” indicates (i) a product having Irbesartan as sole active
ingredient, in its finished form, marketed under Aprovel®, Karvea® and Avapro®
trademarks or any other trademark whose similarity may generate confusion or
which replaces one of them or (ii) a product (a “FDC Irbe Identifié”) containing
as sole active ingredients a combination of Irbesartan and Hydrochlorothiazide,
in finished form, traded under CoAprovel®, Avalide® and Karvezide® trademarks or
any other trademark whose similarity may generate confusion or which replaces
one of them. The term Irbesartan Product excludes any other fixed-dose
combination containing Irbesartan.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

6



--------------------------------------------------------------------------------

“Affiliated Company”, in reference to a Person, indicates any other Person
controlling, controlled by, or under the joint control with, this Person; with
specific understanding that, as regards Sanofi, the definition of Affiliated
Company excludes L’Oréal. For the purpose of this definition, “control”
indicates (a) the direct or indirect power to influence or orientate the
management of a Person or to veto any significant decision related to the
management of a Person, in each of these cases either by holding of securities
or shares with right of vote, by contract or by any other means, (b) the direct
or indirect holding of shares (excluding shares in a private company)
representing at least 50% of the voting rights of a Person or (c) holding at
least 50% of the shares of a private company.

“Articles of Association” indicates these articles of association, modified, as
the case may be.

“Territory A” indicates the countries and geographical areas described in
Appendix 1.1 enclosed hereof.

 

6.2 Additional Defined Terms. The following additional defined terms shall have
the meaning stipulated by the articles listed below:

 

Defined Terms

   Definition Article

Partners’ Assembly

General Assembly

BMS Partner

Sanofi Partner

BMS

CCI

Dispute

Fiscal Year

Manager/Managers

Dispute Notification

Sanofi

Company

Transfer

   10.5


12.1

Introduction

Introduction

Introduction

15.2

15.2

10.3

11(a)

15.2

Introduction

1

13.1

ARTICLE 7 – CONTRIBUTIONS – SHAREHOLDINGS

 

7.1 Initial Contributions to the Share Capital. Upon the registration of the
Company, dated July 10, 1996, BMS Partner and Sanofi Partner subscribed a
contribution in cash, i.e. Franc 24.950 and Franc 25.050.

 

7.2 Shareholdings. Share Capital. The shareholding of Sanofi Partner is 50.1%
and the shareholding of BMS Partner is 49.9%. As a result of the aforementioned
contributions and following the conversion of the Share Capital in Euros, the
Company’s Share Capital amounts to Euro 50.000, allocated to each Partner
according to their shareholding. It is divided into 50.000 nominal shares in
amount of Euro 1 allocated to each Partner according to their contribution,
namely:

- 25.050 shares for Sanofi Partner,

- 24.950 shares for BMS Partner.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

7



--------------------------------------------------------------------------------

7.3 Share Capital Increase. The Share Capital can be increased by a collective
decision of the Partners made within the general assembly of the Partners by a
majority of votes according to the requirements of Article 12.3 of these
Articles of Association following the proposal of the Manager(s).

 

7.4 Share Capital Decrease. The Share Capital can be decreased for any reason
whatsoever, by any means, particularly by way of proportional share buyback, by
way of decrease of their amount or number, by a collective decision of the
Partners made within the general assembly of the Partners or by a majority of
votes according to the requirements of Article 12.3 of these Articles of
Association.

ARTICLE 8 – REPRESENTATION OF SHARES – INDIVISIBILITY – RIGHTS AND OBLIGATIONS
OF THE PARTNERS

 

8.1 Representation of Shares. The shares cannot be represented by negotiable
securities.

 

8.2 Indivisibility of Shares. Concerning the Company, the shares are
indivisible, as it only has a single holder for each of them.

 

8.3 Rights and Obligations of the Partners. Each Partner has a right to the
Company’s profits and any of its assets, proportional to its number of shares in
the Company. Each Partner is indefinitely and jointly liable for social security
taxes. With respect to the relations between them, each of the Partners shall
only be liable for social security taxes in proportion to the number of shares
held.

ARTICLE 9 – DISTRIBUTION TO PARTNERS

According to the majority requirements of Article 12.2 of these Articles of
Association and following the proposal of the Manager(s), the Partners can
distribute the distributable profit and decide on the distribution of the
amounts from the reserves which they have access to according to this document.

The Manager(s) can also decide on the distribution of one or several interim
dividends in accordance with the requirements stipulated by the Uniform
Commercial Code.

The amounts whose distribution is decided on shall be allocated to the Partners
in proportion to the number of shares held by each of partner.

ARTICLE 10 - ACCOUNTING – STATUTORY AUDITORS – CORPORATE FINANCIAL STATEMENTS –
APPROVAL OF ANNUAL ACCOUNTS

 

10.1

Books and Records. At any moment for the duration of the articles of association
herein, at the expense of the Company, the Manager(s) shall keep accounting
books

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

8



--------------------------------------------------------------------------------

and records reflecting exactly and accurately, with a reasonable amount of
details, all the Company related issues, including, without limitation, all its
revenues, expenses, assets and liabilities and (ii) a proper accounting internal
management system. The Company’s accounts shall be kept according to the French
accounting regulations. The Company shall not be bound to keep its accounts for
a period exceeding ten years (except for the records which must be kept for a
longer period as required by law in the applicable country).

 

10.2 Place and Right of Inspection. The Company’s accounting books and records
shall be kept and preserved at any moment in France in one or several places
approved by the Manager(s). This includes backed up duplicate data being held at
off-site locations. Each Partner and its authorized representatives shall have
the right to inspect, review, copy and audit the books, records, files,
securities and other documents of the Company at any time as and whenever
necessary, for any purpose reasonably related to the shareholding of this
Partner. The Company shall not charge any fees to a Partner for any inspection,
review, copy or audit, other than the current costs incurred by the Company.

 

10.3

Fiscal Year. The Company’s Fiscal Year (the “Fiscal Year”) shall begin
January 1st and shall end December 31st of each year.

 

10.4 Statutory Auditors. The Partners can or must, if compelled by law,
according to the majority requirements of Article 12.2 of the Articles of
Association, appoint one or several statutory auditors of one or several
internationally renowned accounting companies selected by the Manager(s). Each
Statutory Auditor shall be appointed for a period of six (6) Fiscal Years
expiring at the closing of the assembly of Partners held for the review of the
accounts of the sixth Fiscal Year.

 

10.5 Financial Statements. The Manager(s) shall prepare, according to the laws
and regulations in force, an inventory as well as the financial statements of
the Company (balance sheet, profit and loss account and appendix) and a written
management report which shall be submitted for the approval of the assembly of
Partners within the six (6) months following the closing of each Fiscal Year
(“Assembly of Partners”). The financial statements, the management report and,
as the case may be, the report of statutory auditors, the text of the
resolutions submitted to the Assembly of Partners shall be provided to the
Partners at least fifteen (15) days prior to the Assembly of Partners. During
the same period, the inventory shall be available for Partners at the Company’s
head office.

 

10.6 Bank Accounts. The Company’s funds shall be deposited into an account or
accounts in one or several French banking institutions chosen by the Manager(s).

ARTICLE 11 – COMPANY MANAGEMENT

 

  (a)  

The Company shall be managed and administered by one or several Managers
appointed by the Partners, according to the majority requirements of Article
12.2 of the Articles of Association, from among the candidates designated by
Sanofi Partner and chosen from among the Affiliated Companies of Sanofi and, as
for the pharmacist

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

9



--------------------------------------------------------------------------------

Manager in charge solely from among the employees and/or corporate officers of
Sanofi. The terms “Manager” and “Managers,” as used in these articles of
association, shall indicate the individuals and legal entities, as the case may
be, Partners or not, appointed according to Article 11.a) hereof.

 

  (b)   If the Company’s activities require the appointment of a pharmacist in
charge, the Partners shall designate, by simple majority of shares, a Manager,
or natural person, who shall be the pharmacist in charge of the Company and who
shall only have the powers required for making decisions basically allowing the
compliance with the regulations in force.

 

  (c)   The Manager(s) shall be liable for the daily management of the Company.
With respect to the relations with third parties, the Manager(s) shall have the
power to draw up any management documents included in the Company purpose, as
defined by Article 3 hereof.

 

  (d)   Each Manager shall be appointed for a one year term renewable by the
decision of Partners according to the majority requirements stipulated by
Article 12.2 of the Articles of Association.

 

  (e)   The Manager(s) shall be revocable by the collective decision of Partners
made according to the majority requirements stipulated by Article 12.2 of the
Articles of Association. The revocation or resignation of a Manager shall not
result in the Company’s dissolution.

ARTICLE 12 – DECISIONS OF PARTNERS

 

12.1 General Assembly – written consultation. The Partners’ will shall be
expressed at the choice of the management, either within the general assembly
(hereinafter referred to as the “General Assembly”) or by means of written
consultation. However, the convening of a General Assembly is mandatory (i) if
the decisions concerned must be made within the general assembly according to
the law (and particularly the decisions regarding the annual approval of
accounts) or to the express provisions of these Articles of Association or
(ii) if a Partner requests the convening of a general assembly.

 

12.2 Majority. Notwithstanding the decisions stipulated by Article 12.3 of the
Articles of Association, the decisions submitted to the Partners shall be
validly adopted by one or several Partners representing more than half of the
Company’s existing shares.

 

12.3 Unanimity. The following decisions shall be made by the Partners acting
unanimously:

 

  (a) Any modification of the Articles of Association, including any change of
the Company’s form of organization as well as any decision for the increase of
the share capital according to Article 7.3 of the Articles of Association;

 

  (b) The Company’s dissolution or liquidation;

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

10



--------------------------------------------------------------------------------

  (c) The decisions for which legal or statutory provisions applicable to the
Company require the unanimous consent of Partners;

 

  (d) Any decision to conclude any agreement (including any transaction within a
litigation) involving one or several actual or potential payments to be made by
the Company higher than [*] cumulatively;

 

  (e) Any decision to conclude a transaction within a litigation by way of which
the Company admits having committed an error.

 

12.4 Convening of the General Assembly. The General Assembly shall be convened
by the Manager(s) through a registered letter with acknowledgement of receipt,
sent to the Partners at least fifteen (15) working days prior to the meeting and
containing indications for the day, time, and place, as well as the agenda of
the meeting. It can be convened by any Partner in the same conditions. It shall
be validly and immediately convened upon a verbal notice to attend, provided
that all the Partners are present or statutorily represented. The General
Assembly shall be chaired by the Manager or, in his/her absence, by the Partner
convening the meeting.

 

12.5 Written consultation. If the Manager(s) decides/decide to consult the
Partners in writing, should such option be open, he (she)/they shall provide
them with the text of the resolutions submitted for their approval, together
with all the documents and reports required for their information as well as a
bulletin allowing them to express their vote for each resolution proposed. The
Statutory Auditor shall also be informed of this action. The deadline provided
to Partners for returning this bulletin to the Company by registered letter with
acknowledgement of receipt shall be fifteen (15) working days as of the sending
date of the consultation. The vote shall be expressed by yes or no by the
partners. Any partner who has not responded within the deadline shall be
considered as having voted “no” for purposes of this section.

ARTICLE 13 – TRANSFER OF SHARES

 

13.1 Absence of Transfer. No share of the Company shall be sold, assigned,
transferred, pledged or encumbered, entirely or partially, directly or
indirectly, by operation of law or otherwise (including, but without being
limited to, by merger or distribution) (such sale, assignment, transfer, pledge
or guarantee hereinafter being referred to as “Transfer”), without the prior
unanimous agreement of the Partners (which shall not be unreasonably rejected).
Unless otherwise agreed by the Partners, any Transfer of any shareholding in
violation of Article 13 hereof shall be considered null and void.

 

13.2 New Partners. No Person shall become a Partner in the sense and for the
purposes hereof, unless such Person is ready to expressly undertake and accept
to be bound by all the provisions of the Articles of Association. All the costs
and expenses reasonably incurred by the Company and related to a Transfer and,
as the case may be, to the admission of a Person as Partner according to the
requirements herein shall be paid by the assignor.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

11



--------------------------------------------------------------------------------

13.3 Effective Date of Transfer. Any Transfer according to Article 13 hereof
shall be made in writing and shall be binding on the Company only following its
notification to the latter or following its approval in a deed drawn by a notary
in accordance with the requirements of article 1690 of the Civil Code, or upon
the submission of an original copy of the assignment deed at the head office
against the delivery by the Manager(s) of a certification for such deposit. Such
Transfer shall only be binding on third parties following the completion of
these formalities and publication of this Transfer into the relevant Trade and
Companies Register.

ARTICLE 14 – DISSOLUTION

 

14.1 Dissolution. The Company shall be dissolved and its activity shall be
liquidated in case of occurrence of any of the events below:

 

  (i) The decision of Partners to dissolve the Company according to the majority
requirements of Article 12.3;

 

  (ii) The expiry of the Company duration according to Article 5 hereof.

 

14.2 Effects of Dissolution. In all cases of dissolution of the Company, the
Company’s activity shall be terminated and consequently the Company shall be
dissolved as soon as possible and the following operations shall be performed:

 

  (a) The liquidator appointed by Sanofi Partner shall draw up a report of the
Company’s assets and liabilities remaining upon the dissolution date and a copy
of this report shall be provided to each Partner;

 

  (b) The net liquidation product, following the extinguishment of liabilities
and social security taxes, shall be used to refund the current accounts of
Partners, if any, as well as the amount of the nominal value of their shares;
and

 

  (c) The balance, if any, constituting the liquidation surplus, shall be
distributed to the Partners in proportion to their number of shares in the
Company and, if the liquidation incurs losses, they shall be borne by the
Partners in the same proportion.

 

14.3 Liquidation Provisions. Sanofi Partner shall appoint the liquidator.

ARTICLE 15 – MISCELLANEOUS

 

15.1 Fiscal Regime. The Company shall not opt for corporate tax liability.

 

15.2

Litigations. These Articles of Association as well as related rights and
obligations shall be governed by the French law. In case of litigations, claims,
disputes or disagreements (a “Dispute”) resulting from or related to these
Articles of Association, including any issue regarding the validity, existence
and termination of these Articles of Association, the Partners shall first try
to settle their Dispute by negotiation. This process of negotiation shall be
considered open when one of the Partners sends a notification in writing (a
“Notification of Dispute”) to the other Partner. Should a Dispute submitted to
the negotiation procedure, according to the aforementioned

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

12



--------------------------------------------------------------------------------

requirements, not be definitively settled within a period of 30 days as of the
reception by one of the Partners of the Notification of Dispute, the Dispute
shall be deferred to a mediation procedure in accordance with the Mediation
Regulations of the International Chamber of Commerce (the “CCI”). The mediation
court shall be composed of three mediators. Each Partner shall appoint a
mediator. The two mediators appointed shall appoint the president of the
mediation court. If one of the Partners does not appoint a mediator in the
petition for mediation or within the 30 days upon the reception of a
notification in writing stating the appointment of a mediator by the other
Partner, the aforementioned mediator shall be appointed by the CCI. Should the
two mediators appointed by the Partners fail to reach an agreement on the
appointment of a third mediator within a period of 30 days as of the appointment
of the second mediator, the third mediator shall be appointed by the CCI. The
mediation procedure shall be held in Paris, France and the proceedings shall be
conducted in English. Notwithstanding any contrary clause in the Mediation
Regulations of the International Chamber of Commerce, each Partner shall bear
its own costs and charges related to the aforementioned mediation procedure and
all related procedures, legal fees included. Each Partner shall continue to
fulfill its obligations according to the Articles of Association and the
provisions of the Articles of Association shall be further applied until the
settlement of this Dispute.

 

15.3 Publications. The Partners shall grant all powers to the holder of an
original copy of these Articles of Association in order to perform all the
publicity formalities required.

 

15.4 Internal Regulations. The Articles of Association shall be completed and
clarified by internal regulations which can only be modified by common consent
of the Partners.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

13



--------------------------------------------------------------------------------

APPENDIX 1.1

TERRITORY A

Clopidogrel Product and Irbesartan product:

 

  - Germany,

  - Belgium,

  - Spain,

  - Greece,

  - Italy,

  - Netherlands,

  - Portugal,

  - Switzerland.

Clopidogrel Product only:

 

  - Austria,

  - Cyprus,

  - South Korea,

  - Denmark,

  - Finland,

  - Hong-Kong,

  - Iceland,

  - Israel,

  - Ireland,

  - Norway,

  - Sweden,

  - Taiwan,

  - France (metropolitan).

For Irbesartan only:

 

  - France (DOMTOM included)

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION